DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 6/15/2022. Claims 1-15 are pending. Claims 1, 6-8, 12-15 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
The examiner has considered and accepted the drawings filed by the applicant 11/17/2020.

The applicant has argued the IDS. The applicant has argued the Wang reference (14), the examiner was able to locate the abstract in English and has considered the reference. The applicant has also argued (11), (16), (17). None of these citations are in English or have language specifically identifying the references. Neither the international search report or the written opinion are in English as is even quoted by the applicant on page 10 to be explained in the MPEP:
Where the information listed is not in the English language, but was cited in a search report or other action by a foreign patent office in a counterpart foreign application, the requirement for a concise explanation of relevance can be satisfied by submitting an English-language version of the search report or action which indicates the degree of relevance found by the foreign office. This may be an explanation of which portion of the reference is particularly relevant, to which claims it applies, or merely an "X", "Y", or "A" indication on a search report. The requirement for a concise explanation of non-English language information would not be satisfied by a statement that a reference was cited in the prosecution of a United States application which is not relied on under 35 U.S.C. 120.

As is even in the quote of the MPEP stated by the applicant “the requirement for a concise explanation of relevance can be satisfied by submitting an English-language version of the search report or action which indicates the degree of relevance found by the foreign office.” The applicant did not submit an English-language version of the search report or action. Therefore, citations (16) and (17) are not considered because there is no English language translation the applicant has not met the burden of concise explanation of relevance for citations (16) or (17), which lends itself to (11) because even though there are indications of relevancy the search report is in Japanese (which is the language of first filing, and appears to be the applicant’s native language.) Not saying this is the case, however, further down in MPEP 609.04(a):
“ In Semiconductor Energy Laboratory, patentee during prosecution submitted an untranslated 29-page Japanese reference as well as a concise explanation of its relevance and an existing one-page partial English translation, both of which were directed to less material portions of the reference. The untranslated portions of the Japanese reference "contained a more complete combination of the elements claimed [in the patent] than anything else before the PTO." 204 F.3d at 1376, 54 USPQ2d at 1005. The patentee, whose native language was Japanese, was held to have understood the materiality of the reference. "The duty of candor does not require that the applicant translate every foreign reference, but only that the applicant refrain from submitting partial translations and concise explanations that it knows will misdirect the examiner’s attention from the reference’s relevant teaching." 204 F.3d at 1378, 54 USPQ2d at 1008.”

Therefore, the Wang reference (14) has been considered, however the other 3 references remained not considered due to the lack of English language translation. 

The applicant is arguing the amendment specifically “the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model” renders the claim 1 patent eligible in view of the 2019 guidance. The examiner respectfully disagrees. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). The applicant appears to be using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.

The applicant has argued the claims in view of Example 39. The examiner respectfully disagrees. Specifically Example 39 was deemed patent eligible because it provided training of a neural network for
facial detection. See 2019 Eligibility Examples, 8–9. The guidelines said: 
expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images. These transformations can include affine transformations, for example, rotating, shifting, or mirroring or filtering transformations, for example, smoothing or contrast reduction. The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network. Unfortunately, the introduction of an expanded training set increases false positives when classifying non-facial images. Accordingly, the second feature of applicant’s invention is the minimization of these false positives by performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives

The features recited in the claim of Example 39 provided an improved facial detection model that, unlike prior models, can detect faces in distorted images while limiting the number of false positives. See Eligibility Examples 8. In particular, prior neural network models used for detecting facial images suffered from an inability to detect human faces in images having shifts, distortions, and variations in scale and rotation of the face pattern. Id. To address this problem, the claim applied mathematical transformations to an acquired set of facial images (thereby introducing shifts, distortions, and variations in scale and rotation of the face pattern) to develop an expanded training set, and trained the neural network using this expanded set. Id. While training with the expanded set better detects human faces in images having shifts, distortions, and variations in scale and rotation of the face pattern, it also suffers from increased false positives when classifying non-facial images. Id. To reduce these false positives, the claim retrains the neural network with an updated training set containing the false positives produced after face detection has been performed on non-facial images. Id. No analogous technological improvement is apparent in applicant’s claim 1.

The applicant has argued that the claims recite an improved approach for processing computer models and improvements to the processor. The claimed invention appears to be merely limiting the parameters that are stored. It appears that the parent parameters combine to form a child, however, as claimed the parent models do not form a complete calculation. It is unclear how intentionally calculating less data within a process would be anything more than using a computer as a tool to perform fewer calculations. As claimed the models are directed to a generation of a model that outputs data and appear if anything to be directed to complex math and generating a data analysis/ algorithm. Applicant’s arguments are not found persuasive and the previous 101 is updated. 

The applicant has amended the claims to overcome the previous 112, 2nd rejections. The previous 112, 2nd rejections have been withdrawn. 

The applicant has argued the previous 103 rejections. Some of the arguments are directed to newly amended limitations. An updated search has been conducted and the previous 103 rejection is also updated.

The applicant has argued that the prior art does not teach “a predetermined threshold value on the number of parent models and that the virtual model generating does not generate the virtual model if the predetermined threshold value is exceeded.” The examiner respectfully disagrees. As can be seen on at least pages 7903-7905 of Chung, Six stages are considered in GA: initialization, fitness calculation, selection, crossover, mutation, and termination condition check [61], as shown in Fig. 4... The newly produced chromosomes through the generational process are evaluated to check if the termination condition has been reached. The GA process is over when the population has converged. However, the whole process is iterated until at least one of the termination conditions is satisfied. The general termination conditions are as follows [54–56]: • A solution which meets the minimum criteria is derived. • The predefined number of generations is reached. • A successive state that no longer produces better results is reached.). Chung discloses that a termination condition occurs when a predefined number of generations are reached (the predetermined threshold value is exceeded). Applicant’s arguments are not found persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of calculating and determining the highest value of a model fitness score. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-15) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (14) is/are directed to a method, claim(s) (15) is/ are directed to a computer readable medium, and claims(s) (1-13) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically, the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of calculating the fitness of a model and repeating the calculations until a termination condition exists which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an apparatus” nothing in the claim precludes the determining step from practically being performed in the human mind. The claim encompasses a user manually assessing the outputted data and making a determination on the data. The mere nominal recitation of a generic apparatus does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(b) mathematical formula: The claim recites a mathematical concept specifically a mathematical calculation. The claim calculates a fitness and outputs results. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): electronic circuitry, a processor, a virtual model, computer readable medium, a computer, a display control unit, a user interface.  The cited technology in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) 1-15 recite(s) calculating a fitness, selecting a model, calculating a fitness of the model, replacing a model, and extracting a model, which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for calculating, selecting, replacing, and extracting which is the abstract idea steps of picking a model in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process using mathematical calculations. Using a computer to calculate, select, replacing, and extract this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The determining the fitness of a model would clearly be to a mental activity that a company would go through in order to decide the optimal model to use.  The specification makes it clear that the claimed invention is directed to the calculating the fitness of a virtual model:

[0078] As described above, according to the present embodiment, the learning model extraction apparatus calculates a utility value using a utility function for each of a plurality of models belonging to a population, selects, as parent models, a plurality of models having higher calculated utility values, generates a virtual model for outputting an output result obtained by calculating output results of the selected plurality of parent models, and calculates a utility value of the virtual model using the utility function.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

 	Claims 2, 6, 7, 12, recite limitations which further limit the calculations related to the claimed analysis of data.

Claims 3-5 recite limitations which further limit the calculations related to the claimed analysis of data.

Claims 8-11 recite limitations which further limit the calculations related to the claimed trading sign data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the calculated models.  This is not a technical or technological problem but is rather in the realm of business management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0074] The learning model extraction apparatus 1 according to the present embodiment can be implemented on any one or more computers, mobile devices, or any other processing platform. As shown in Fig. 6, the learning model extraction apparatus 1 includes a CPU 21, a ROM 22, a RAM 23, an external memory 24, an input unit 25, a display unit 26, a communication IF 27, and a system bus 28. The learning model extraction apparatus 1 may also incorporate an HDD.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art references disclose electronic circuitry, a processor, a virtual model, computer readable medium, a computer, a display control unit, a user interface in at least Hodjat et al. (US 8918349 B2) and Hodjat et al. (US 20140229362 A1). Hodjat (abstract, col. 2, line 15 – col. 3, line 50, col. 10, line 15 – col. 11, line 25, Fig. 1-4), Hodjat (Fig. 1-6, abstract, ¶ 6-10, 14, 38, 49, 63-68). 



The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 14, 15, the phrase " the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model" renders the claim indefinite because it is unclear what specifically the applicant is claiming. It is unclear if the applicant is claiming that the virtual model is a child model or if the combined model is merely creating a new model. The language of a virtual model “being, as a child model” makes the claim unclear. It appear as though the applicant in the select step are selecting parent models and somehow generating a virtual model but it appears unclear how the virtual model is created based on the claim. It is further unclear how a complete calculation of an entity of the child model occurs in view of the parent, virtual, and child models. Clarification is requested. 

Claims 2-13 are also rejected based upon their dependence on a previously rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al.  “Genetic algorithm-optimized multi-channel convolutional neural network for stock market prediction”, published May 2019 (cited as reference 1-U; referred to hereinafter as ‘Chung’) in view of Hodjat et al. (US 20140229362 A1) in view of Van Gael et al. (US 11348032 B1). 

Regarding claim 1, Chung teaches 
calculate a fitness using a predetermined function for each of a plurality of models belonging to a population (pg. 7903-7905, GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes Fig. 1 The basic architecture of CNN Fig. 2 Local connectivity in CNN Fig. 3 The process of convolution operation Neural Computing and Applications (2020) 32:7897–7914 7903 123 with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution. The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem. Pg. 7907, After the population initialization step, the performance of each chromosome is measured by a predefined fitness function. In this study, the fitness function consists of the total classification accuracy of the stock market movement (up/down trends). According to the fitness score, the chromosomes that achieve higher classification accuracy will be reproduced more often than those with lower accuracy.).

select, as parent models, a plurality of models having higher value of the fitness calculated among the plurality of models, and generate a virtual model that outputs an output result obtained by performing calculation of output results of the selected plurality of parent models (pg. 7904, Once the population is initialized, the fitness of each chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. Pg. 7906-7907, ); 
The search process of GA consists of the following steps: Step 1 The search process of GA begins by creating an initial set of possible solutions. The most important task in using the GA is to express the potential solution of the problem to be solved by the chromosomes and to establish the measurement standard for the performance of each 7906 Neural Computing and Applications (2020) 32:7897–7914 123 chromosome. As the expression of the potential solution affects all the genetic operations, each chromosome should appropriately reflect the characteristics of the target problem. As mentioned above, in this study, we optimize the number of kernels, the kernel size, and the pooling window size applied to the operation of the convolutional and pooling layer through GA; therefore, the size of the components of each layer is encoded in binary strings. As shown in Fig. 8, candidate solutions constitute the population of GA. Each chromosome contains the potential value of number of kernels for each convolutional layer, size of kernels for each channel, and pooling window size. That is, various combinations of the candidate structures of the multi-channel CNN compose the population of the solutions. Step 2 After the population initialization step, the performance of each chromosome is measured by a predefined fitness function. In this study, the fitness function consists of the total classification accuracy of the stock market movement (up/down trends). According to the fitness score, the chromosomes that achieve higher classification accuracy will be reproduced more often than those with lower accuracy. Step 3 Once the fitness scores for the whole population have been calculated, the genetic operators of selection, crossover and mutation are applied in order to produce the new population of the next generation. The genetic operators provide new information into the population. Through these operations, GA tends to converge on optimal or nearoptimal solutions. Finally, the ultimate subset of hyperparameters for multi-channel CNN is obtained based on the GA search. We illustrate the simplified architecture of the proposed multi-channel CNN model in Fig. 9 for easier presentation.

calculate the fitness of the virtual model using the predetermined function (pg. 7904, GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate
solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution. The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design
solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem… Once the population is initialized, the fitness of each chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem.);

perform a replacing operation by adding the virtual model to the population …among the plurality of models (pg. pg. 7903-7904, The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem [60].GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes Fig. 1 The basic architecture of CNN Fig. 2 Local connectivity in CNN Fig. 3 The process of convolution operation Neural Computing and Applications with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution... In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem.);

and extract a model having a higher value of the fitness from the population by repeating the generating of the virtual model, calculating the fitness of the virtual model, and performing the replacing operation until a predetermined termination condition is reached (Fig. 4, pg. 7904, Six stages are considered in GA: initialization, fitness calculation, selection, crossover, mutation, and termination condition check [61], as shown in Fig. 4…  The newly produced chromosomes through the generational process are evaluated to check if the termination condition has been reached. The GA process is over when the population has converged. However, the whole process is iterated until at least one of the termination conditions is satisfied. The general termination conditions are as follows [54–56]: • A solution which meets the minimum criteria is derived. • The predefined number of generations is reached. • A successive state that no longer produces better results is reached.). 

Chung does not specifically teach the specific teachings of a processor or deleting a model having a lower value.

However, Hodjat teaches 
An information processing apparatus, comprising: at least one memory configured to store program code; and electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FGPA), and processor, the processor being configured to operate as instructed by the program code, the electronic circuitry (¶ 6, Each client computer includes, in part, a memory, a communication port, and a processor. The memory in each client computer is operative to store a multitude of genes each characterized by a set of conditions and the subset of indicators associated with the class to which the client computer is assigned. The communication port in each client computer continues to periodically receive data associated with the genes stored in the memory. The processor in each client computer evaluates the performance characteristic of each of its genes by comparing a solution provided by that gene with the periodically received data associated with that gene. ¶ 33, Each client that is connected to the network, in accordance with the present invention, receives or downloads a client software. The client software automatically generates a multitude of genes whose number may vary depending on the memory size and the CPU processing power of the client. For example, in one embodiment, a client may have 1000 genes for evaluation. ¶ 28, 63, 67, 68)

The combination of Chung and Hodjat teaches 
Perform a replacing operation by adding the virtual model to the population and by deleting a model having a lower value of the fitness from the population among the plurality of models (Hodjat, ¶ 7-8, In one embodiment, the data associated with each gene is historical trading data and the solution provided by each gene is a trade recommended by the gene. In one embodiment at least two of the subsets of indicators are overlapping indicators. In one embodiment, genes whose fitness is determined as falling below a first predefined threshold value following an evaluation covering a first time period are discarded. The remaining (surviving) genes continue to be evaluated by their client computers as new data is received on a periodic basis. ¶ 12-14, 37, 45-48). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform deleting a model having a lower value, as taught/suggested by Hodjat. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such deletion features into similar systems. Further, applying deleting a model having a lower value would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to limit the amount of data stored. 

Chung does not specifically teach the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model.

However, Van Gael teaches generate a virtual model that outputs an output result obtained by performing calculation of output results of the selected plurality of parent models, the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model (col. 9, lines 5-45, Feature selection refers to the process for evaluating and selecting a set of features for the model to use as inputs to the model in operation. In large, dynamic data sets, such as those in social networking, data sets may include a very large number of types of values and characteristics that could be used as a feature to describe an item for a model to use in evaluating the item. Feature selection thus refers to the analysis and selection of certain of those features to subject to various constraints such as a total number of features that may be used in the model or a total amount of storage space available to represent the features to be used. One example workflow for feature selection may have an initial step to identify candidate features from a dataset, and a second step to evaluate or select the features for use in the model. For example, the workflow for this step may define and apply filters for identifying candidate features from different types of data in the raw training data set. One such filter may apply a threshold to a type of data to require a sufficient amount of that data is present to be a useful predictor. The process for identifying the candidate features may also include processing or modifying the training data to generate features, for example by processing the data to generate features representing latent characteristics of the data such as embeddings describing interactions between two types of objects. As a second step in this example workflow, the features may then be evaluated to select candidates for use in the operational model. This step may specify the processes for evaluating candidates and the constraints to be optimized for in the selection. For example, the candidates may be evaluated by training various models using different sets of features and evaluating the effect on model performance when a feature is included or excluded. When a child model modifies a parent feature selection workflow, that modification may designate an additional set of steps for feature selection, or apply a transform to define or override parameters for feature selection. For example, a transform may specify that a certain set of features must be included for that child model, which may override normal pruning of those features. col. 1, line 64 – col. 2, line 13, When the configuration for a parent model is modified, every model that inherits its configuration from the parent model (e.g., a child model) is automatically modified in the same manner without an engineer having to manually modify the children models to apply the modification of the parent model. When a child model is re-generated, the latest version of the configurations for generating the child model is used, including every modification applied to the parent model, is used to re-generate the model. For example, an engineer maintaining the parent model modifies the parent model to increase the number of layers of a neural network of the parent model. When the child model is re-generated (e.g., as part of a scheduled task that periodically re-generates the model), the modification of the parent model that increases the number of layers of the neural network is identified and automatically applied to the child model. That is, the number of layers in the neural network of the child model is also increased accordingly. Col. 3, lines 15-50). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model, as taught/suggested by Van Gael. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to generating child models within online systems. One of ordinary skill in the art would have recognized that applying the known technique of Van Gael would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Van Gael to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such lack of complete calculation of an entity features into similar systems. Further, applying the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to limit the amount of data that is processed. 

Regarding claim 2, Chung teaches wherein the electronic circuitry is further configured to: calculate the fitness of the virtual model by deriving a parameter to be substituted into the predetermined function from the output result of the virtual model and substituting the derived parameter into the predetermined function (Fig. 3, pg. 7903-7904, GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution.

Regarding claim 3, Chung teaches wherein the virtual model generated includes information on an output result and a generation of each of the plurality of parent models (pg. 7904, Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation.). 

Regarding claim 4, Chung teaches wherein the virtual model generating constitutes a subset of a plurality of models randomly selected from the plurality of models, and selects, as parent models, a plurality of models having a higher value of the fitness from the plurality of models belonging to the subset constituted (pg. 7903-7904, GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution… Chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem. The newly produced chromosomes through the generational process are evaluated to check if the termination condition has been reached. The GA process is over when the population has converged. However, the whole process is iterated until at least one of the termination conditions is satisfied. The general termination conditions are as follows [54–56]: • A solution which meets the minimum criteria is derived. • The predefined number of generations is reached. • A successive state that no longer produces better results is reached.). 

Regarding claim 5, Chung teaches wherein the virtual model generating does not generate the virtual model when a number of the parent models referred to by the virtual model to be generated exceeds a predetermined threshold value (the point where the termination condition occurs. Pg. 7903-7905, Six stages are considered in GA: initialization, fitness calculation, selection, crossover, mutation, and termination condition check [61], as shown in Fig. 4... The newly produced chromosomes through the generational process are evaluated to check if the termination condition has been reached. The GA process is over when the population has converged. However, the whole process is iterated until at least one of the termination conditions is satisfied. The general termination conditions are as follows [54–56]: • A solution which meets the minimum criteria is derived. • The predefined number of generations is reached. • A successive state that no longer produces better results is reached.). 

Regarding claim 6, Chung teaches a model and substituting data, but does not specifically teach the trading metrics as claimed. 
The combination of Chung and Hodjat teaches 
wherein the electronic circuitry is further configured to:  calculate a utility value quantitatively indicating a model utility in a market as the fitness by substituting model trading metrics as a parameter into a utility function (Hodjat, ¶ 37, 42-43, FIG. 2 shows a number of logic blocks of each client 20 and server 10. As is seen, each client 20 is shown as including a pool 24 of genes that are generated by a self-contained application software running on the client. In the following, each gene is assumed to be a trader of financial asset (e.g., stock), although it is understood that a gene may generally be suited to finding solutions to any other computational problem. The performance characteristics of each gene of a client is evaluated over a first predefined time period, spanning P trading days, e.g. 600 days, using evaluation block 22. The evaluation for each gene is performed by comparing the trading recommendations of that gene and determining its corresponding rate of return over the predefined time period. The performance characteristic of a gene is alternatively referred to herein as the gene's fitness. Client 20 receives historical trading data to determine the fitness of its genes.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform the trading metrics, as taught/suggested by Hodjat. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such the trading metrics features into similar systems. Further, applying the trading metrics would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the benefit of a specific application of the claimed invention. 

Regarding claim 7, Chung teaches a model and substituting data, but does not specifically teach the trading metrics as claimed. 
The combination of Chung and Hodjat teaches 
wherein the model trading metrics include any one or more of a return, a winning rate, a Sharpe ratio, a trading frequency, and a winning rate difference between buying and selling in a transaction (Hodjat, ¶ 37, 42-43, FIG. 2 shows a number of logic blocks of each client 20 and server 10. As is seen, each client 20 is shown as including a pool 24 of genes that are generated by a self-contained application software running on the client. In the following, each gene is assumed to be a trader of financial asset (e.g., stock), although it is understood that a gene may generally be suited to finding solutions to any other computational problem. The performance characteristics of each gene of a client is evaluated over a first predefined time period, spanning P trading days, e.g. 600 days, using evaluation block 22. The evaluation for each gene is performed by comparing the trading recommendations of that gene and determining its corresponding rate of return over the predefined time period. The performance characteristic of a gene is alternatively referred to herein as the gene's fitness. Client 20 receives historical trading data to determine the fitness of its genes.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform the trading metrics, as taught/suggested by Hodjat. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such the trading metrics features into similar systems. Further, applying the trading metrics would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the benefit of a specific application of the claimed invention. 

Regarding claim 12, Chung teaches calculate the fitness using a plurality of predetermined functions including combinations of different coefficients, and the model extracting extracts the extracted model for each of the plurality of predetermined functions by repeating processing of the virtual model until a predetermined termination condition is reached for each of the plurality of predetermined functions (Fig. 4, (pg. 7903-7905, GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution… Chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem. The newly produced chromosomes through the generational process are evaluated to check if the termination condition has been reached. The GA process is over when the population has converged. However, the whole process is iterated until at least one of the termination conditions is satisfied. The general termination conditions are as follows [54–56]: • A solution which meets the minimum criteria is derived. • The predefined number of generations is reached. • A successive state that no longer produces better results is reached.)  

Regarding claim 13, Chung teaches a model, but does not specifically teach a user interface for accepting an input for selecting one or more models from the candidate models as claimed. 
The combination of Chung and Hodjat teaches 
a display control unit configured to display and output a plurality of extracted models as candidate models and provide a user interface for accepting an input for selecting one or more candidate models (Hodjat, ¶ 8-9, In one embodiment, genes that survive the first evaluation time period continue to be evaluated by the client computers for one or more additional time periods in response to instructions from the server computer. During each additional evaluation period, genes whose fitness fall below a threshold value are discarded. Genes that survive the one or more evaluation periods, as requested by the server, are stored in an elitist gene pool for selection by the server. The threshold values used to evaluate a gene's fitness corresponding to multiple time periods may or may not be equal. ¶ 63-66, 32, 38, 45-47, 52). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform a display control unit configured to display and output a plurality of models extracted by the model extracting unit as candidate models and provide a user interface for accepting an input for selecting one or more models from the candidate models, as taught/suggested by Hodjat. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such interface features into similar systems. Further, applying a user interface for accepting an input for selecting one or more models from the candidate models would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a user the ability to provide direct input into the modeling process. 

Regarding claim 14, Chung teaches 
calculating a fitness using a predetermined function for each of a plurality of models belonging to a population (pg. 7903-7905, GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes Fig. 1 The basic architecture of CNN Fig. 2 Local connectivity in CNN Fig. 3 The process of convolution operation Neural Computing and Applications (2020) 32:7897–7914 7903 123 with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution. The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem. Pg. 7907, After the population initialization step, the performance of each chromosome is measured by a predefined fitness function. In this study, the fitness function consists of the total classification accuracy of the stock market movement (up/down trends). According to the fitness score, the chromosomes that achieve higher classification accuracy will be reproduced more often than those with lower accuracy.).

selecting, as parent models, a plurality of models having a higher value of the fitness calculated among the plurality of models, and generating a virtual model that outputs an output result obtained by performing calculation of output results of the selected plurality of parent models (pg. 7904, Once the population is initialized, the fitness of each chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. Pg. 7906-7907, ); 
The search process of GA consists of the following steps: Step 1 The search process of GA begins by creating an initial set of possible solutions. The most important task in using the GA is to express the potential solution of the problem to be solved by the chromosomes and to establish the measurement standard for the performance of each 7906 Neural Computing and Applications (2020) 32:7897–7914 123 chromosome. As the expression of the potential solution affects all the genetic operations, each chromosome should appropriately reflect the characteristics of the target problem. As mentioned above, in this study, we optimize the number of kernels, the kernel size, and the pooling window size applied to the operation of the convolutional and pooling layer through GA; therefore, the size of the components of each layer is encoded in binary strings. As shown in Fig. 8, candidate solutions constitute the population of GA. Each chromosome contains the potential value of number of kernels for each convolutional layer, size of kernels for each channel, and pooling window size. That is, various combinations of the candidate structures of the multi-channel CNN compose the population of the solutions. Step 2 After the population initialization step, the performance of each chromosome is measured by a predefined fitness function. In this study, the fitness function consists of the total classification accuracy of the stock market movement (up/down trends). According to the fitness score, the chromosomes that achieve higher classification accuracy will be reproduced more often than those with lower accuracy. Step 3 Once the fitness scores for the whole population have been calculated, the genetic operators of selection, crossover and mutation are applied in order to produce the new population of the next generation. The genetic operators provide new information into the population. Through these operations, GA tends to converge on optimal or nearoptimal solutions. Finally, the ultimate subset of hyperparameters for multi-channel CNN is obtained based on the GA search. We illustrate the simplified architecture of the proposed multi-channel CNN model in Fig. 9 for easier presentation.

calculating the fitness of the virtual model using the predetermined function (pg. 7904, GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution. The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design
solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem… Once the population is initialized, the fitness of each chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem.);

perform a replacing operation by adding the virtual model to the population …among the plurality of models (pg. pg. 7903-7904, The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is
important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem [60].GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes Fig. 1 The basic architecture of CNN Fig. 2 Local connectivity in CNN Fig. 3 The process of convolution operation Neural Computing and Applications with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution... In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem.);

and extracting a model having a higher value of the fitness from the population by repeating the generating of the virtual model, the calculating of the fitness of the virtual model, and performing of the replacing operation until a predetermined termination condition is reached (Fig. 4, pg. 7904, Six stages are considered in GA: initialization, fitness calculation, selection, crossover, mutation, and termination condition check [61], as shown in Fig. 4…  The newly produced chromosomes through the generational process are evaluated to check if the termination condition has been reached. The GA process is over when the population has converged. However, the whole process is iterated until at least one of the termination conditions is satisfied. The general termination conditions are as follows [54–56]: • A solution which meets the minimum criteria is derived. • The predefined number of generations is reached. • A successive state that no longer produces better results is reached.). 

Chung does not specifically teach the specific teachings of a processor or deleting a model having a lower value.

However, Hodjat teaches 
An information processing method executed by an information processing apparatus (¶ 6, Each client computer includes, in part, a memory, a communication port, and a processor. The memory in each client computer is operative to store a multitude of genes each characterized by a set of conditions and the subset of indicators associated with the class to which the client computer is assigned. The communication port in each client computer continues to periodically receive data associated with the genes stored in the memory. The processor in each client computer evaluates the performance characteristic of each of its genes by comparing a solution provided by that gene with the periodically received data associated with that gene. ¶ 33, Each client that is connected to the network, in accordance with the present invention, receives or downloads a client software. The client software automatically generates a multitude of genes whose number may vary depending on the memory size and the CPU processing power of the client. For example, in one embodiment, a client may have 1000 genes for evaluation. ¶ 28, 63, 67, 68)

The combination of Chung and Hodjat teaches 
Perform a replacing operation by adding the virtual model to the population and by deleting a model having a lower value of the fitness from the population among the plurality of models (Hodjat, ¶ 7-8, In one embodiment, the data associated with each gene is historical trading data and the solution provided by each gene is a trade recommended by the gene. In one embodiment at least two of the subsets of indicators are overlapping indicators. In one embodiment, genes whose fitness is determined as falling below a first predefined threshold value following an evaluation covering a first time period are discarded. The remaining (surviving) genes continue to be evaluated by their client computers as new data is received on a periodic basis. ¶ 12-14, 37, 45-48). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform deleting a model having a lower value, as taught/suggested by Hodjat. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such deletion features into similar systems. Further, applying deleting a model having a lower value would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to be more efficient by limiting the amount of data stored. 

Chung does not specifically teach the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model.

However, Van Gael teaches generating a virtual model that outputs an output result obtained by performing calculation of output results of the selected plurality of parent models, the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model (col. 9, lines 5-45, Feature selection refers to the process for evaluating and selecting a set of features for the model to use as inputs to the model in operation. In large, dynamic data sets, such as those in social networking, data sets may include a very large number of types of values and characteristics that could be used as a feature to describe an item for a model to use in evaluating the item. Feature selection thus refers to the analysis and selection of certain of those features to subject to various constraints such as a total number of features that may be used in the model or a total amount of storage space available to represent the features to be used. One example workflow for feature selection may have an initial step to identify candidate features from a dataset, and a second step to evaluate or select the features for use in the model. For example, the workflow for this step may define and apply filters for identifying candidate features from different types of data in the raw training data set. One such filter may apply a threshold to a type of data to require a sufficient amount of that data is present to be a useful predictor. The process for identifying the candidate features may also include processing or modifying the training data to generate features, for example by processing the data to generate features representing latent characteristics of the data such as embeddings describing interactions between two types of objects. As a second step in this example workflow, the features may then be evaluated to select candidates for use in the operational model. This step may specify the processes for evaluating candidates and the constraints to be optimized for in the selection. For example, the candidates may be evaluated by training various models using different sets of features and evaluating the effect on model performance when a feature is included or excluded. When a child model modifies a parent feature selection workflow, that modification may designate an additional set of steps for feature selection, or apply a transform to define or override parameters for feature selection. For example, a transform may specify that a certain set of features must be included for that child model, which may override normal pruning of those features. col. 1, line 64 – col. 2, line 13, When the configuration for a parent model is modified, every model that inherits its configuration from the parent model (e.g., a child model) is automatically modified in the same manner without an engineer having to manually modify the children models to apply the modification of the parent model. When a child model is re-generated, the latest version of the configurations for generating the child model is used, including every modification applied to the parent model, is used to re-generate the model. For example, an engineer maintaining the parent model modifies the parent model to increase the number of layers of a neural network of the parent model. When the child model is re-generated (e.g., as part of a scheduled task that periodically re-generates the model), the modification of the parent model that increases the number of layers of the neural network is identified and automatically applied to the child model. That is, the number of layers in the neural network of the child model is also increased accordingly. Col. 3, lines 15-50). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model, as taught/suggested by Van Gael. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to generating child models within online systems. One of ordinary skill in the art would have recognized that applying the known technique of Van Gael would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Van Gael to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such lack of complete calculation of an entity features into similar systems. Further, applying the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to limit the amount of data that is processed. 


Regarding claim 15, Chung teaches 
a first fitness calculating process for calculating a fitness using a predetermined function for each of a plurality of models belonging to a population (pg. 7903-7905, GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes Fig. 1 The basic architecture of CNN Fig. 2 Local connectivity in CNN Fig. 3 The process of convolution operation Neural Computing and Applications (2020) 32:7897–7914 7903 123 with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution. The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem. Pg. 7907, After the population initialization step, the performance of each chromosome is measured by a predefined fitness function. In this study, the fitness function consists of the total classification accuracy of the stock market movement (up/down trends). According to the fitness score, the chromosomes that achieve higher classification accuracy will be reproduced more often than those with lower accuracy.).

a virtual model generating process for selecting, as parent models, a plurality of models having higher value of the fitness calculated by the first fitness calculating process from the plurality of models, and generating a virtual model that outputs an output result obtained by performing calculation of output results of the selected plurality of parent models (pg. 7904, Once the population is initialized, the fitness of each chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. Pg. 7906-7907, ); 
The search process of GA consists of the following steps: Step 1 The search process of GA begins by creating an initial set of possible solutions. The most important task in using the GA is to express the potential solution of the problem to be solved by the chromosomes and to establish the measurement standard for the performance of each 7906 Neural Computing and Applications (2020) 32:7897–7914 123 chromosome. As the expression of the potential solution affects all the genetic operations, each chromosome should appropriately reflect the characteristics of the target problem. As mentioned above, in this study, we optimize the number of kernels, the kernel size, and the pooling window size applied to the operation of the convolutional and pooling layer through GA; therefore, the size of the components of each layer is encoded in binary strings. As shown in Fig. 8, candidate solutions constitute the population of GA. Each chromosome contains the potential value of number of kernels for each convolutional layer, size of kernels for each channel, and pooling window size. That is, various combinations of the candidate structures of the multi-channel CNN compose the population of the solutions. Step 2 After the population initialization step, the performance of each chromosome is measured by a predefined fitness function. In this study, the fitness function consists of the total classification accuracy of the stock market movement (up/down trends). According to the fitness score, the chromosomes that achieve higher classification accuracy will be reproduced more often than those with lower accuracy. Step 3 Once the fitness scores for the whole population have been calculated, the genetic operators of selection, crossover and mutation are applied in order to produce the new population of the next generation. The genetic operators provide new information into the population. Through these operations, GA tends to converge on optimal or nearoptimal solutions. Finally, the ultimate subset of hyperparameters for multi-channel CNN is obtained based on the GA search. We illustrate the simplified architecture of the proposed multi-channel CNN model in Fig. 9 for easier presentation.

a second fitness calculating process for calculating the fitness of the virtual model using the predetermined function (pg. 7904, GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution. The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design
solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem… Once the population is initialized, the fitness of each chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem.);

a replacing process that adds the virtual model to the population …among the plurality of models (pg. pg. 7903-7904, The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem [60].GA is a parallel and global search algorithm inspired by Darwin’s theory of ‘‘survival of the fittest’’ [59]. GA can effectively solve complex problems by simulating the process of natural evolution. In general, if the problem is too computationally complicated to be solved, GA can be used as a method to obtain a solution close to the optimal one. GA can be characterized by the genetic operators that imitate the biological process of reproduction. The chromosomes which are possible solutions to a computational problem are generated randomly, and the chromosomes Fig. 1 The basic architecture of CNN Fig. 2 Local connectivity in CNN Fig. 3 The process of convolution operation Neural Computing and Applications with higher fitness get better opportunities to be reproduced [27]. GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution... In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem.);

and a model extracting process for extracting a model having a higher value of the fitness from the population by repeating the virtual model generating process, the second fitness calculating process, and the replacing process until a predetermined termination condition is reached (Fig. 4, pg. 7904, Six stages are considered in GA: initialization, fitness calculation, selection, crossover, mutation, and termination condition check [61], as shown in Fig. 4…  The newly produced chromosomes through the generational process are evaluated to check if the termination condition has been reached. The GA process is over when the population has converged. However, the whole process is iterated until at least one of the termination conditions is satisfied. The general termination conditions are as follows [54–56]: • A solution which meets the minimum criteria is derived. • The predefined number of generations is reached. • A successive state that no longer produces better results is reached.). 

Chung does not specifically teach the specific teachings of a computer program or deleting a model having a lower value.

However, Hodjat teaches 
A non-transitory computer readable medium having a computer program stored thereon, the computer program configured to cause a computer to execute information processing (¶ 6, Each client computer includes, in part, a memory, a communication port, and a processor. The memory in each client computer is operative to store a multitude of genes each characterized by a set of conditions and the subset of indicators associated with the class to which the client computer is assigned. The communication port in each client computer continues to periodically receive data associated with the genes stored in the memory. The processor in each client computer evaluates the performance characteristic of each of its genes by comparing a solution provided by that gene with the periodically received data associated with that gene. ¶ 33, Each client that is connected to the network, in accordance with the present invention, receives or downloads a client software. The client software automatically generates a multitude of genes whose number may vary depending on the memory size and the CPU processing power of the client. For example, in one embodiment, a client may have 1000 genes for evaluation. ¶ 28, 63, 67, 68)

The combination of Chung and Hodjat teaches 
 a replacing process that adds the virtual model to the population and deletes a model having a lower value of the fitness from the population among the plurality of models (Hodjat, ¶ 7-8, In one embodiment, the data associated with each gene is historical trading data and the solution provided by each gene is a trade recommended by the gene. In one embodiment at least two of the subsets of indicators are overlapping indicators. In one embodiment, genes whose fitness is determined as falling below a first predefined threshold value following an evaluation covering a first time period are discarded. The remaining (surviving) genes continue to be evaluated by their client computers as new data is received on a periodic basis. ¶ 12-14, 37, 45-48). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform deleting a model having a lower value, as taught/suggested by Hodjat. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such deletion features into similar systems. Further, applying deleting a model having a lower value would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to be more efficient by limiting the amount of data stored. 

Chung does not specifically teach the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model.

However, Van Gael teaches generating a virtual model that outputs an output result obtained by performing calculation of output results of the selected plurality of parent models, the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model (col. 9, lines 5-45, Feature selection refers to the process for evaluating and selecting a set of features for the model to use as inputs to the model in operation. In large, dynamic data sets, such as those in social networking, data sets may include a very large number of types of values and characteristics that could be used as a feature to describe an item for a model to use in evaluating the item. Feature selection thus refers to the analysis and selection of certain of those features to subject to various constraints such as a total number of features that may be used in the model or a total amount of storage space available to represent the features to be used. One example workflow for feature selection may have an initial step to identify candidate features from a dataset, and a second step to evaluate or select the features for use in the model. For example, the workflow for this step may define and apply filters for identifying candidate features from different types of data in the raw training data set. One such filter may apply a threshold to a type of data to require a sufficient amount of that data is present to be a useful predictor. The process for identifying the candidate features may also include processing or modifying the training data to generate features, for example by processing the data to generate features representing latent characteristics of the data such as embeddings describing interactions between two types of objects. As a second step in this example workflow, the features may then be evaluated to select candidates for use in the operational model. This step may specify the processes for evaluating candidates and the constraints to be optimized for in the selection. For example, the candidates may be evaluated by training various models using different sets of features and evaluating the effect on model performance when a feature is included or excluded. When a child model modifies a parent feature selection workflow, that modification may designate an additional set of steps for feature selection, or apply a transform to define or override parameters for feature selection. For example, a transform may specify that a certain set of features must be included for that child model, which may override normal pruning of those features. col. 1, line 64 – col. 2, line 13, When the configuration for a parent model is modified, every model that inherits its configuration from the parent model (e.g., a child model) is automatically modified in the same manner without an engineer having to manually modify the children models to apply the modification of the parent model. When a child model is re-generated, the latest version of the configurations for generating the child model is used, including every modification applied to the parent model, is used to re-generate the model. For example, an engineer maintaining the parent model modifies the parent model to increase the number of layers of a neural network of the parent model. When the child model is re-generated (e.g., as part of a scheduled task that periodically re-generates the model), the modification of the parent model that increases the number of layers of the neural network is identified and automatically applied to the child model. That is, the number of layers in the neural network of the child model is also increased accordingly. Col. 3, lines 15-50). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model, as taught/suggested by Van Gael. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to generating child models within online systems. One of ordinary skill in the art would have recognized that applying the known technique of Van Gael would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Van Gael to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such lack of complete calculation of an entity features into similar systems. Further, applying the virtual model being, as a child model, an indication of the parent models without a complete calculation of an entity of the child model would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to limit the amount of data that is processed. 

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al.  “Genetic algorithm-optimized multi-channel convolutional neural network for stock market prediction”, published May 2019 (cited as reference 1-U; referred to hereinafter as ‘Chung’) in view of Hodjat et al. (US 20140229362 A1) in view of Van Gael et al. (US 11348032 B1) in further view of Hodjat et al. (US 8918349 B2); referred to as Hodjat2. 

Regarding claim 8, Chung teaches virtual models but does not specifically teach the transactions as claimed. 

The combination of Chung and Hodjat2 teaches 
wherein the virtual model generated outputs a trading sign obtained by calculating trading sign indicating an action of a transaction of the plurality of parent models (Hodjat2, col. 5, lines 22-65, (15) A gene is assumed to be a virtual trader that is given a hypothetical sum of money to trade using historical data. Such trades are performed in accordance with a set of rules that define the gene thereby prompting it to buy, sell, hold its position, or exit its position. A rule is a list of conditions followed by an action, which may be, for example, buy, sell, exit or hold. Rules may also be designed to contain gain-goal and stop-loss targets, thus rendering the exit action redundant. A hold occurs when no rule in the gene is triggered, therefore, the gene effectively holds its current position. A condition is a conjunction list of indicator based conditions. Indicators are the system inputs that can be fed to a condition, such as tick, or the closing price. Indicators could also be introspective to indicate the fitness of the gene at any given moment. (16) The following code defines a gene in terms of conditions and indicators, as well as the action taken by the gene, in accordance with one exemplary embodiment of the present invention: (17) TABLE-US-00001 if (PositionProfit &gt;= 2% and !(tick= (-54/10000)% prev tick and MACD is negative) and !(tick= (-119/10000)% prev tick and Position is long )) and !(ADX .times. 100 &lt;= 5052)) then SELL (18) where "and" represents logical "AND" operation, "!" represents logical "NOT" operation, "tick", "MACD" and "ADX" are stock indicators, "SELL" represents action to sell, and "PositionProfit" represents the profit position of the gene. (19) Genes are evaluated over stock-days. A stock-day is a day worth of historical data for a specific stock. At a specific interval in a given stock-day, for example, every 5 minutes, rules of a gene are evaluated by assigning the current values of the indicators into the conditions of each rule. If none of the conditions of a gene are true for the indicator values, the gene holds its previous position. If the gene had no position, it performs no action. A gene may be designed to take the action of its first rule whose conditions are satisfied. If, for example, the rule's action is a sell, then the trade proposed by the gene is taken to be a sell. In another example, a rule that fires with the exit action may trump all other votes and force an exit from the gene's current position.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform wherein the virtual model generated outputs a trading sign obtained by calculating trading sign indicating an action of a transaction of the plurality of parent models, as taught/suggested by Hodjat2. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat2 to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such trade sign features into similar systems. Further, applying wherein the virtual model generated outputs a trading sign obtained by calculating trading sign indicating an action of a transaction of the plurality of parent models would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to receive an indication of a transaction. 

Regarding claim 9, Chung teaches virtual models but does not specifically teach the trade signs as claimed. 

The combination of Chung and Hodjat2 teaches wherein the trading sign indicates either buying, selling, or no-action (N/A).  (Hodjat2, col. 5, lines 22-65, (15) A gene is assumed to be a virtual trader that is given a hypothetical sum of money to trade using historical data. Such trades are performed in accordance with a set of rules that define the gene thereby prompting it to buy, sell, hold its position, or exit its position. A rule is a list of conditions followed by an action, which may be, for example, buy, sell, exit or hold. Rules may also be designed to contain gain-goal and stop-loss targets, thus rendering the exit action redundant. A hold occurs when no rule in the gene is triggered, therefore, the gene effectively holds its current position. A condition is a conjunction list of indicator based conditions. Indicators are the system inputs that can be fed to a condition, such as tick, or the closing price. Indicators could also be introspective to indicate the fitness of the gene at any given moment. (16) The following code defines a gene in terms of conditions and indicators, as well as the action taken by the gene, in accordance with one exemplary embodiment of the present invention: (17) TABLE-US-00001 if (PositionProfit &gt;= 2% and !(tick= (-54/10000)% prev tick and MACD is negative) and !(tick= (-119/10000)% prev tick and Position is long )) and !(ADX .times. 100 &lt;= 5052)) then SELL (18) where "and" represents logical "AND" operation, "!" represents logical "NOT" operation, "tick", "MACD" and "ADX" are stock indicators, "SELL" represents action to sell, and "PositionProfit" represents the profit position of the gene. (19) Genes are evaluated over stock-days. A stock-day is a day worth of historical data for a specific stock. At a specific interval in a given stock-day, for example, every 5 minutes, rules of a gene are evaluated by assigning the current values of the indicators into the conditions of each rule. If none of the conditions of a gene are true for the indicator values, the gene holds its previous position. If the gene had no position, it performs no action. A gene may be designed to take the action of its first rule whose conditions are satisfied. If, for example, the rule's action is a sell, then the trade proposed by the gene is taken to be a sell. In another example, a rule that fires with the exit action may trump all other votes and force an exit from the gene's current position.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform wherein the trading sign indicates either buying, selling, or no-action (N/A), as taught/suggested by Hodjat2. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat2 to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such trading sign features into similar systems. Further, applying wherein the trading sign indicates either buying, selling, or no-action (N/A) would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to receive an indication of a transaction. 

Regarding claim 10, Chung teaches a virtual model by assigning a predetermined score to each output from the plurality of parent models and adding assigned score (pg. 7904, The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design solutions. This function measures the performance of each chromosome, and through this evaluation process, GA finds the optimal solution for the problem [60]. Six stages are considered in GA: initialization, fitness calculation, selection, crossover, mutation, and termination condition check [61], as shown in Fig. 4. In the initialization stage, a GA randomly initializes a population of candidate solutions that will perform the genetic operations. The size of the population usually depends on the characteristics of the target problem and ranges to several hundreds or thousands of possible solutions. Once the population is initialized, the fitness of each chromosome is calculated in every generation. The predefined fitness function is used to select good solutions [60]. In the GA process, the determination of the fitness function is crucial step, because it can seriously affect the performance of model. If the definition of the fitness function is inappropriate for the target problem, GA can converge on the wrong solution. Selection allocates reproductive opportunities to each chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation. In the mutation process, randomly chosen chromosomes flip the individual bits as shown in Fig. 6. The crossover process is limited in that completely new information cannot be generated. However, this limitation can be overcome by the mutation operation, because it alters each bit of a chromosome to a completely new value. The aim of this process is to maintain the diversity in the population and prevent the local optimum problem. The newly produced chromosomes through the generational process are evaluated to check if the termination condition has been reached. The GA process is over when the population has converged. However, the whole process is iterated until at least one of the termination conditions is satisfied. Pg. 7907, 7909.)

Chung does not specifically teach the trading signs as claimed. 
The combination of Chung and Hodjat2 teaches wherein the virtual model generating unit generates the trading sign of the virtual model by assigning a predetermined score to each of trading signs output from the plurality of parent models and adding assigned scores (Chung, pg. 7904, 7907, 7909, Hodjat2, col. 5, lines 22-65, (15) A gene is assumed to be a virtual trader that is given a hypothetical sum of money to trade using historical data. Such trades are performed in accordance with a set of rules that define the gene thereby prompting it to buy, sell, hold its position, or exit its position. A rule is a list of conditions followed by an action, which may be, for example, buy, sell, exit or hold. Rules may also be designed to contain gain-goal and stop-loss targets, thus rendering the exit action redundant. A hold occurs when no rule in the gene is triggered, therefore, the gene effectively holds its current position. A condition is a conjunction list of indicator based conditions. Indicators are the system inputs that can be fed to a condition, such as tick, or the closing price. Indicators could also be introspective to indicate the fitness of the gene at any given moment. (16) The following code defines a gene in terms of conditions and indicators, as well as the action taken by the gene, in accordance with one exemplary embodiment of the present invention: (17) TABLE-US-00001 if (PositionProfit &gt;= 2% and !(tick= (-54/10000)% prev tick and MACD is negative) and !(tick= (-119/10000)% prev tick and Position is long )) and !(ADX .times. 100 &lt;= 5052)) then SELL (18) where "and" represents logical "AND" operation, "!" represents logical "NOT" operation, "tick", "MACD" and "ADX" are stock indicators, "SELL" represents action to sell, and "PositionProfit" represents the profit position of the gene. (19) Genes are evaluated over stock-days. A stock-day is a day worth of historical data for a specific stock. At a specific interval in a given stock-day, for example, every 5 minutes, rules of a gene are evaluated by assigning the current values of the indicators into the conditions of each rule. If none of the conditions of a gene are true for the indicator values, the gene holds its previous position. If the gene had no position, it performs no action. A gene may be designed to take the action of its first rule whose conditions are satisfied. If, for example, the rule's action is a sell, then the trade proposed by the gene is taken to be a sell. In another example, a rule that fires with the exit action may trump all other votes and force an exit from the gene's current position.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Chung to include/perform trading signs, as taught/suggested by Hodjat2. This known technique is applicable to the system of Chung as they both share characteristics and capabilities, namely, they are directed to analyzing the fitness applied to genetic programming. One of ordinary skill in the art would have recognized that applying the known technique of Hodjat2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hodjat2 to the teachings of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such trading sign features into similar systems. Further, applying the trading sign would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to receive an indication of a transaction. 

Regarding claim 11, Chung teaches wherein the virtual model generating generates the virtual model by crossing over the plurality of parent models using a genetic algorithm using each of the trading signs of the plurality of parent models as a gene (pg. 7904, GA increasingly produces better solutions by gradually transforming the chromosomes that are the candidate solutions to the given problem. In this process, the solution can be expressed as a gene, and the process of creating a better solution by transformation can be understood as evolution. The genetic representation and the definition of the fitness function are the two major requirements of a GA process. Genetic representation is a way to express the potential solutions (individuals) of the target problem. It is important because the result of the genetic representation affects all GA operations, such as crossover and mutation; thus, it should be able to reflect the nature of the target problem well. The fitness function is a type of objective function used to guide simulations toward optimal design solutions. This function measures the performance of each chromosome, and through this evaluation process, GA
finds the optimal solution for the problem [60]… Selection allocates reproductive opportunities to each
chromosome. In the process of calculating the fitness of each solution, only solutions with higher fitness values are selected for the recombination process. The main idea of selection is to choose better solutions and let superior ones pass their genes to the next generation. Crossover is the most important phase in GA operation. The selected chromosomes generate offspring by combining genetic information of two parents. Two of the chosen chromosomes swap the corresponding parts of the string and change the gene combinations to create new candidate solutions. Figure 5 illustrates the process of crossover operation.). 

Other pertinent art includes Trevathan et al. (US 20210065294 A1) which discloses market sentiment and dynamic risk assessment profiles. Blondeau et al. (US 20090125370 A1) which discloses Artificial Intelligence (AI) and machine learning algorithms, including Genetic Algorithms and Artificial Life constructs, and the like; (ii) a highly scalable distributed computing model tailored to algorithmic processing; and (iii) a unique computing environment that delivers cloud computing capacity on an unprecedented scale and at a fraction of the financial industry's cost. Blomberg et al. (US 20180349930 A1) which discloses a model is trained to optimize predictive precision for actionable forecasts of revenue change.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683